
	

113 HR 2782 IH: Dr. R. Adams Cowley Congressional Gold Medal Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2782
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Ruppersberger
			 (for himself, Mr. Harris,
			 Mr. Sarbanes,
			 Ms. Edwards,
			 Mr. Hoyer,
			 Mr. Van Hollen,
			 Mr. Cummings, and
			 Mr. Delaney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to Dr.
		  R. Adams Cowley, in recognition of his lifelong commitment to the advancement
		  of trauma care.
	
	
		1.Short titleThis Act may be cited as the
			 Dr. R. Adams Cowley Congressional Gold
			 Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Dr. Cowley was a
			 pioneer in the practice of open-heart surgery, trauma mitigation and emergency
			 medical services. His goal through vigorous research into the impacts of trauma
			 was to reduce the instances of death due to shock and was awarded a $100,000
			 contract from the Army to study the effects of shock in soldiers.
			(2)Dr. Cowley
			 established the first clinical shock trauma unit in the Nation in 1960. Dr.
			 Cowley’s realization of the importance of the first 60 minutes of treatment
			 after critical injury led to an idea called the Golden Hour
			 Theory.
			(3)Dr. Cowley’s
			 advocacy of the Golden Hour theory led to the first medevac transport system in
			 1969 after the opening of the new 5-story, 32-bed Center for the Study of
			 Trauma in Baltimore, Maryland.
			(4)Dr. Cowley’s work
			 continued to produce new advances in shock trauma treatment. In 1979, former
			 Maryland Governor Marvin Mandel issued an Executive order establishing the
			 Center for the Study of Trauma at the Maryland Institute for Emergency Medicine
			 and Dr. Cowley was appointed Director of the Division of Emergency Medical
			 Services.
			(5)Dr. Cowley was a
			 tireless advocate for the Shock Trauma Center throughout his entire career
			 testifying before Maryland legislators and fighting for funding for equipment,
			 helicopters and anything else he needed to build the EMS System in
			 Maryland.
			(6)Dr. Cowley’s hard
			 work laid the foundation for emergency medicine to become a discipline of its
			 own. Hundreds of medical personnel have trained at the Shock Trauma Center
			 including members of the United States Military in preparation for deployment
			 to Afghanistan and Iraq.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Dr. R.
			 Adams Cowley, in recognition of his lifelong commitment to the advancement of
			 trauma care.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			
